Citation Nr: 0918055	
Decision Date: 05/13/09    Archive Date: 05/21/09

DOCKET NO.  06-16 449	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut


THE ISSUE

Entitlement to a rating higher than 30 percent for 
posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Connecticut Department of 
Veterans Affairs


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

Biswajit Chatterjee, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the military from August 
1967 to August 1970.

This appeal to the Board of Veterans' Appeals (Board) is from 
a January 2006 rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Hartford, Connecticut.

As support for his claim, the Veteran and his wife testified 
at a videoconference hearing in August 2006.  The undersigned 
Veterans Law Judge (VLJ) of the Board presided.  

In August 2007, the Board remanded the claim to the RO via 
the Appeals Management Center (AMC) for additional 
development and consideration.  In April 2009, the AMC issued 
a supplemental statement of the case (SSOC) continuing to 
deny the claim and returned the file to the Board for further 
appellate review.


FINDING OF FACT

The Veteran's PTSD does not cause occupational and social 
impairment with reduced reliability and productivity.  


CONCLUSION OF LAW

The criteria are not met for a rating higher than 30 percent 
for the Veteran's PTSD.  38 U.S.C.A. §§ 1155, 5107 (West 
2002); 38 C.F.R. §§ 4.1-4.7, 4.10, 4.21, 4.126, 4.130, 
Diagnostic Code 9411 (2008).  





REASONS AND BASES FOR FINDING AND CONCLUSION

In the interest of clarity, the Board will initially discuss 
whether the claim has been properly developed for appellate 
review.  The Board will then address the claim on its merits, 
providing relevant VA laws and regulations, the relevant 
factual background, and an analysis of its decision.

I.  The Duties to Notify and Assist

As provided by the Veterans Claims Assistance Act (VCAA), VA 
has duties to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
obtain and assist the claimant in obtaining; and (3) that the 
claimant is expected to provide.  See 38 C.F.R. 
§ 3.159(b)(1); see also Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002); Charles v. Principi, 16 Vet. App. 370, 373-
74 (2002).  

In addition, the VCAA notice requirements apply to all five 
elements of a 
service-connection claim:  (1) Veteran status; (2) existence 
of a disability; (3) a connection between the Veteran's 
service and the disability; (4) degree of disability; and 
(5) effective date of the disability.  See Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), aff'd sub nom. Hartman v. 
Nicholson, 483 F.3d 1311 (2007).  Further, this notice must 
include information that a downstream disability rating and 
an effective date for the award of benefits will be assigned 
if service connection is granted.  Id., at 486.  



To the extent possible, VCAA notice must be provided prior to 
an initial unfavorable decision on a claim by the RO.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini 
II).  If, however, for whatever reason it was not, or the 
notice provided was inadequate, this timing error can be 
effectively "cured" by providing any necessary VCAA notice 
and then going back and readjudicating the claim - such as 
in a statement of the case (SOC) or supplemental SOC (SSOC), 
such that the intended purpose of the notice is not 
frustrated and the Veteran is given an opportunity to 
participate effectively in the adjudication of the claim.  
See Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 
2007) (Mayfield IV); Prickett v. Nicholson, 20 Vet. App. 370, 
376 (2006).

In Sanders v. Nicholson, 487 F. 3d 881, 889 (Fed. Cir. 2007), 
the U.S. Court of Appeals for the Federal Circuit held that 
any error in a VCAA notice, concerning any element of a 
claim, is presumed prejudicial, and that VA then bears the 
burden of rebutting this presumption.  However, the Supreme 
Court of the United States recently reversed the Federal 
Circuit's holding in Shinseki v. Sanders, 556 U. S. ___ 
(2009).  The Supreme Court held that the Federal Circuit 
placed an "unreasonable evidentiary burden upon the VA..." by 
creating a presumption of prejudice with regard to deficient 
VCAA notice.  (slip. op. at 11).  The Supreme Court 
reiterated that "the party that 'seeks to have a judgment 
set aside because of an erroneous ruling carries the burden 
of showing that prejudice resulted.'"  Id., citing Palmer v. 
Hoffman, 318 U. S. 109, 116 (1943); see also Tipton v. Socony 
Mobil Oil Co., 375 U. S. 34, 36 (1963) (per curiam); United 
States v. Borden Co., 347 U. S. 514, 516-517 (1954); cf. 
McDonough Power Equipment, Inc. v. Greenwood, 464 U. S. 548, 
553 (1984); Market Street R. Co. v. Railroad Comm'n of Cal., 
324 U. S. 548, 562 (1945) (finding error harmless "in the 
absence of any showing of . . . prejudice").  The Supreme 
Court emphasized that its holding did not address the 
lawfulness of the U.S. Court of Appeals for Veterans Claims' 
reliance on the premise that a deficiency with regard to 
informing a Veteran about what further information was 
necessary to substantiate his claims had a "natural effect" 
of prejudice, but deficiencies regarding what portions of 
evidence VA would obtain and what portions the Veteran must 
provide did not.  (slip. op. at 3).  

Prejudicial deficiencies in the timing or content of a VCAA 
notice can be cured by showing the essential fairness of the 
adjudication will not be affected because:  
(1) the defect was cured by actual knowledge on the part of 
the claimant, see Vazquez-Flores v. Peake, 22 Vet. App. 37, 
48 (2008) ("Actual knowledge is established by statements or 
actions by the claimant or the claimant's representative that 
demonstrates an awareness of what was necessary to 
substantiate his or her claim.") (citing Dalton v. Nicholson, 
21 Vet. App. 23, 30-31 (2007)); (2) that a reasonable person 
could be expected to understand from the notice what was 
needed; or (3) that a benefit could not have been awarded as 
a matter of law.  Sanders, 487 F. 3d at 889.  Additionally, 
consideration also should be given to "whether the post-
adjudicatory notice and opportunity to develop the case that 
is provided during the extensive administrative appellate 
proceedings leading to the final Board decision and final 
Agency adjudication of the claim ... served to render any 
pre-adjudicatory section 5103(a) notice error non-
prejudicial."  Vazquez-Flores, 22 Vet. App. at 46.  See also 
Overton v. Nicholson, 20 Vet. App. 427, 435 (2006) (finding 
the Board had erred by relying on various post-decisional 
documents for concluding adequate 38 U.S.C.A. § 5103(a) 
notice had been provided to the appellant, the Court 
nonetheless determined the evidence established the Veteran 
was afforded a meaningful opportunity to participate 
effectively in the adjudication of his claims, and therefore 
found the error harmless).

In this case, a letter satisfying the notice requirements 
under 38 C.F.R. § 3.159(b)(1) was sent to the Veteran in 
November 2005.  This letter informed him of the evidence 
required to substantiate his claim and of his and VA's 
respective responsibilities in obtaining supporting evidence.  
Note also that a May 2006 letter complied with Dingess by 
discussing the disability rating and downstream 
effective date elements of the claim.  And of equal or even 
greater significance, after providing that additional Dingess 
notice, the RO went back and readjudicated the claim in the 
April 2009 SSOC - including considering the additional 
evidence received in response to that additional notice.  See 
again Mayfield IV and Prickett, supra.



Moreover, the RO sent another Dingess letter in April 2009, 
and there has been no reason to again go back and 
readjudicate the claim, such as in another SSOC, because the 
Veteran has not submitted any additional evidence in response 
to that additional Dingess notice.  38 C.F.R. §§ 19.31, 19.37 
(West 2002 and Supp. 2007).  That is to say, the absence of 
another SSOC after the most recent notice is not prejudicial 
because the result of such a readjudication on exactly the 
same evidence and law previously considered would be no 
different than the previous adjudication.  Cf. Medrano v. 
Nicholson, 21 Vet. App. 165, 173 (2007).

For an increased-compensation claim, 38 U.S.C. § 5103(a) 
requires, at a minimum, that VA notify the claimant that, to 
substantiate a claim, the medical or lay evidence must show a 
worsening or increase in severity of the disability, and the 
effect that such worsening or increase has on the claimant's 
employment and daily life.  See Vazquez-Flores v. Peake, 22 
Vet. App. 37 (2008) ("Actual knowledge is established by 
statements or actions by the claimant or the claimant's 
representative that demonstrate an awareness of what was 
necessary to substantiate his or her claim").  

Further, if the diagnostic code under which the claimant is 
rated contains criteria necessary for entitlement to a higher 
disability rating that would not be satisfied by 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect that worsening has on 
employment and daily life (such as a specific measurement or 
test result), VA must provide at least general notice of that 
requirement.  VA must also provide examples of the types of 
medical and lay evidence that the claimant may submit (or ask 
the Secretary to obtain) that are relevant to establishing 
entitlement to increased compensation-e.g., competent lay 
statements describing symptoms, medical and hospitalization 
records, medical statements, employer statements, job 
application rejections, and any other evidence showing an 
increase in the disability or exceptional circumstances 
relating to the disability.  Id.  



In this case, the Board acknowledges that the VCAA letters 
sent to the Veteran, in November 2005, May 2006, and April 
2009, do not meet the requirements of Vazquez-Flores.  
Nevertheless, this is nonprejudicial, i.e., harmless error.  
38 C.F.R. § 20.1102.  Also see, again, Shinseki v. Sanders, 
556 U. S. ___ (2009).  The Veteran was provided 
correspondence regarding what was needed to support his claim 
for a higher rating.  Specifically, the May 2006 SOC and 
April 2009 SSOC lists the requirements for obtaining a higher 
rating for his PTSD, obviating the need for another VCAA 
notice letter to address these same criteria.  It is 
reasonable to expect him to understand from the various 
letters from the RO and AMC what was needed to support his 
claim.  And of equal or even greater significance, he 
demonstrated actual knowledge of what was needed to support 
his claim as reflected in his statements, correspondence, and 
hearing testimony.  Quite significantly, his representative 
referenced relevant, specific regulations and rating criteria 
relating to the increased-rating claim during the hearing - 
including, for example, by citing the Veteran's past GAF 
scores and memory loss.  38 C.F.R. § 4.130, DC 9411 (2008).  
So not only are they aware of the pertinent rating 
requirements, they also have commented on the affect his 
symptoms have on his day-to-day activity.  The Vazquez-Flores 
notice deficiency therefore will not affect the essential 
fairness of the adjudication.

VA also fulfilled its duty to assist the Veteran by obtaining 
all relevant evidence in support of his claim that is 
obtainable, and therefore appellate review may proceed 
without prejudicing him.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159; see also Bernard v. Brown, 4 Vet. App. 384 
(1993).  The RO and AMC obtained his VA treatment records and 
arranged for VA compensation examinations to assess the 
severity of his PTSD, including most recently at the Board's 
remand request.  These VA compensation examinations of the 
Veteran's service-connected disability were in December 2005 
and September 2008, so relatively recently.  38 C.F.R. § 
3.327(a) (2008).  Consequently, another examination to 
reevaluate the severity of his PTSD is not warranted because 
there is sufficient evidence, already of record, to fairly 
decide this claim insofar as assessing the severity of the 
condition.  See Caffrey v. Brown, 6 Vet. App. 377 (1994); 
Olsen v. Principi, 3 Vet. App. 480, 482 (1992); Proscelle v. 
Derwinski, 2 Vet. App. 629, 632 (1992); and Allday v. Brown, 
7 Vet. App. 517, 526 (1995).  



II.  Analysis - Entitlement to a Rating Higher than 30 
percent for PTSD

The Veteran claims his psychiatric disorder has worsened in 
severity, currently rated as 30-percent disabling under 
Diagnostic Code 9411.  38 C.F.R. § 4.130.  This 30 percent 
rating is retroactively effective from January 6, 2004.

The Veteran is not appealing his initial rating assigned in a 
previous decision, so the present level of disability is the 
primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  However, that said, the Court recently held that in 
determining the "present level" of a disability for any 
increased-evaluation claim, the Board must consider the 
application of staged ratings.  See Hart v. Mansfield, 
21 Vet. App. 505 (2007).  In other words, where the evidence 
contains factual findings that demonstrate distinct time 
periods in which the service-connected disability exhibited 
diverse symptoms meeting the criteria for different ratings 
during the course of the appeal, the assignment of staged 
ratings would be necessary.  The relevant temporal focus for 
adjudicating the level of disability of an increased rating 
claim is from the time period one year before the claim was 
filed - so in this case, September 2004 - until VA makes a 
final decision on the claim.  See Hart, supra.  See also 
38 U.S.C.A. § 5110(b)(2) (West 2002 and Supp. 2007); 
38 C.F.R. § 3.400(o)(2) (2008).  

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities (Rating 
Schedule), which is based on the average impairment of 
earning capacity.  Individual disabilities are assigned 
separate diagnostic codes.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. § 4.1.  
If there is a question as to which evaluation to apply to the 
Veteran's disability, the higher evaluation will be assigned 
if the disability picture more nearly approximates the 
criteria for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  When reasonable doubt arises 
as to the degree of disability, such doubt will be resolved 
in the Veteran's favor.  38 C.F.R. § 4.3.  

Pertinent regulations do not require that all cases show all 
findings specified by the Rating Schedule, but that findings 
sufficiently characteristic to identify the disease and the 
resulting disability and above all, coordination of rating 
with impairment of function will be expected in all cases.  
38 C.F.R. § 4.21.  Therefore, the Board has considered the 
potential application of various other provisions of the 
regulations governing VA benefits, irrespective of whether 
the Veteran raised them, as well as the entire history of his 
disability in reaching its decision.  Schafrath v. Derwinski, 
1 Vet. App. 589, 595 (1991).

Mental disorders are evaluated under the general rating 
formula for mental disorders, a specific rating formula 
presented under 38 C.F.R. § 4.130.  In addition, the fourth 
edition of the American Psychiatric Association's 
Diagnostic and Statistical Manual for Mental Disorders (DSM-
IV) provides guidance for the nomenclature employed within 
38 C.F.R. § 4.130.  

When evaluating a mental disorder, the evaluation must be 
based on all the evidence of record that bears on 
occupational and social impairment rather than solely on the 
examiner's assessment of the level of disability at the 
moment of the examination.  38 C.F.R. § 4.126(a).  Further, 
when evaluating the level of disability from a mental 
disorder, the extent of social impairment is considered, but 
the rating cannot be assigned solely on the basis of social 
impairment.  38 C.F.R. § 4.126(b).

As provided by the VA Schedule for Rating Disabilities, a 30 
percent disability rating is appropriate when there is 
occupational and social impairment with occasional decrease 
in work efficiency and intermittent periods of inability to 
perform occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal), due to such symptoms as:  depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, mild memory loss (such as 
forgetting names, directions, recent events).  38 C.F.R. 
§ 4.130.  



The next higher rating of 50 percent requires occupational 
and social impairment with reduced reliability and 
productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  Id.  

An even higher 70 percent rating requires occupational and 
social impairment with deficiencies in most areas, such as 
work, school, family relations, judgment, thinking, or mood, 
due to such symptoms as: suicidal ideation; obsessional 
rituals which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a work like 
setting); and inability to establish and maintain effective 
relationships.  Id.

The maximum 100 percent rating requires total occupational 
and social impairment, due to such symptoms as: gross 
impairment in thought processes or communication; persistent 
delusions or hallucinations; grossly inappropriate behavior; 
persistent danger of hurting self or others; intermittent 
inability to perform activities of daily living (including 
maintenance of minimal personal hygiene); disorientation to 
time or place; and memory loss for names of close relatives, 
own occupation, or own name.  Id.  

The use of the phrase "such symptoms as," followed by a 
list of examples, provides guidance as to the severity of 
symptomatology contemplated for each rating.  In particular, 
use of such terminology permits consideration of items listed 
as well as other symptoms and contemplates the effect of 
those symptoms on the claimant's social and work situation.  
See Mauerhan v. Principi, 16 Vet. App. 436 (2002); see also 
38 C.F.R. § 4.130.

In determining whether the Veteran meets the criteria for an 
increased rating, the Board must consider whether the Veteran 
has deficiencies in most of the following areas:  work, 
school, family relations, judgment, thinking, and mood.  
Bowling v. Principi, 15 Vet. App. 1, 11 (2001).  

In evaluating the evidence, the Board has also considered 
various Global Assessment of Functioning (GAF) scores 
contained in the DSM-IV, which clinicians have assigned.  A 
GAF score is a scaled rating reflecting the "psychological, 
social, and occupational functioning on a hypothetical 
continuum of mental health-illness."  Richard v. Brown, 9 
Vet. App. 266, 267 (1996) (citing DSM-IV at 32).  An 
examiner's classification of the level of psychiatric 
impairment at the moment of examination, by words or by a GAF 
score, is to be considered, but it is not determinative of 
the percentage VA disability rating to be assigned; the 
percentage evaluation is to be based on all the evidence that 
bears on occupational and social impairment.  See generally 
38 C.F.R. § 4.126; VAOPGCPREC 10-95 (March 31, 1995).

A GAF score of 41-50 indicates "[s]erious symptoms (e.g., 
suicidal ideation, severe obsessional rituals, frequent 
shoplifting) OR any serious impairment in social, 
occupational, or school functioning (e.g., no friends, unable 
to keep a job)."  DSM-IV at 46-47.  See 38 C.F.R. § 4.130.

A score of 51-60 indicates "[m]oderate symptoms (e.g., flat 
affect and circumstantial speech, occasional panic attacks) 
OR moderate difficulty in social, occupational, or school 
functioning, (e.g., few friends, conflicts with peers or 
co-workers)."  DSM-IV at 46-47.  

A score of 61-70 indicates "[s]ome mild symptoms (e.g., 
depressed mood and mild insomnia) OR some difficulty in 
social, occupational, or school functioning (e.g., occasional 
truancy, or theft within the household), but generally 
functioning pretty well, has some meaningful interpersonal 
relationships."  Id.  

The evidence of record does not support assigning a rating 
higher than 30 percent.  38 C.F.R. § 4.7.  In making this 
determination, the Board has reviewed the Veteran's personal 
statements, hearing testimony, VA treatment records, and the 
reports of his VA psychiatric examinations for compensation 
purposes.  

Regarding his symptoms, the December 2005 VA PTSD examination 
did not find occupational and social impairment with reduced 
reliability and productivity due to such symptoms as:  
flattened affect (full range of affect); circumstantial, 
circumlocutory, or stereotyped speech (speech is normal); no 
panic attacks more than once a week (occasional psychologic 
and physiologic reactivity to thunderstorms and war movies, 
but no indication of weekly panic attacks); difficulty in 
understanding complex commands (attention and concentration 
are grossly normal); and no indication of impaired judgment, 
impaired abstract thinking, or disturbances of motivation and 
mood (thought processes are logical and coherent, no auditory 
or visual hallucinations, no delusions); and limited 
difficulty in establishing and maintaining effective work and 
social relationships (he has friends at Alcoholics Anonymous 
and has a good relationship with his wife, although he is 
estranged with some of his children).  In addition, he had no 
suicidal or homicidal ideations.  

A February 2006 VA mental health treatment note shows the 
Veteran complained that his symptoms were not accurately 
portrayed in the report of his December 2005 mental status 
evaluation.  The December 2005 VA PTSD examination noted 
attention and concentration as grossly normal, although no 
comment was made regarding the Veteran's memory.  His primary 
complaint was that he experiences difficulty concentrating 
and with his short-term memory, and that he also has a very 
difficult time learning new tasks or skills.  This was also 
his primary assertion at his hearing, citing the difficulty 
he has learning new computer skills, which he is trying to 
do.  See Transcript, pp. 4-5.  



The September 2008 VA examiner found the Veteran does have 
some difficulty in understanding complex commands and some 
impairment of short and long-term memory (some cognitive 
difficulties with recent recall and some orientation problems 
as well).  However, when asked to comment on the Veteran's 
complaints of memory difficulties, the September 2008 VA PTSD 
examiner found it "less likely" that the Veteran's PTSD 
symptomatology is the main source of the Veteran's cognitive 
difficulties.  Instead, the examiner attributed his memory 
loss to "a history of other potential contributing factors, 
including his history of seizure disorder, alcohol 
dependence, and TBI, by his report, which may more likely be 
responsible for such cognitive deficits."  Among the 
nonservice-connected conditions is a seizure disorder.  The 
Veteran's outpatient treatment records reflect entries to the 
effect that he underwent a procedure to remove fluid from his 
brain.  The VA treatment records currently on file show 
significant neurological involvement of his lower extremities 
due to spinal stenosis.  He has undergone four back 
surgeries.  So, in conclusion, it appears that his memory 
impairment is more likely due to his seizure disorder and 
other factors besides his PTSD.  See Mittleider v. West, 11 
Vet. App. 181, 182 (1998) (VA adjudicators must be able to 
distinguish, by competent medical evidence, the extent of 
symptoms that is due to service-related causes, i.e., 
service-connected disability, from that which is not).  

Furthermore, a review of the objective findings in the 
September 2008 VA PTSD examination reveals no occupational 
and social impairment (i.e., employable from a mental health 
perspective) with reduced reliability and productivity, with 
limited flattened affect (moderately constricted affect); 
circumstantial, circumlocutory, or stereotyped speech (some 
slurring of speech due to mild left facial immobility of 
unknown etiology); no indication of panic attacks more than 
once a week; no impaired judgment (fair insight and 
judgment); no impaired abstract thinking (no evidence of a 
thought disorder); no disturbances of motivation and mood 
(limited difficulties with mood; generally logical and goal-
driven thought process; no perceptual disturbances); and no 
indication of difficulty in establishing and maintaining 
effective work and social relationships due to his PTSD 
(generally positive social functioning).  As well, there was 
no evidence of psychotic symptoms, such as delusions, 
paranoia, or hallucinations; and he denied suicidal or 
homicidal ideations.  

The Board acknowledges that there was evidence that he cannot 
work due to his PTSD.  Recent VA treatment records reveal 
several, albeit vague, findings that the Veteran "can't 
work," in association with low GAF scores assigned to him, 
further indicating severe PTSD symptomatology.  Quite 
significantly, the September 2008 VA examiner specifically 
rejected these findings, stating that "there was no 
indication that the Veteran's PTSD symptoms were responsible 
for his inability to work or had an effect upon his 
occupational functioning."  In that regard, the VA examiner 
recorded that the Veteran reported being out of work and on 
disability for a back condition since 1993.  The examiner 
added that his psychiatric issues during the 1990s likely 
caused occupational impairment at that time.  Notwithstanding 
this past history of psychiatric symptomatology, concerning 
the Veteran's current appeal, the September 2008 examiner 
opined "[t]he Veteran clearly indicates...that his back 
condition is the cause for his inability to work at the 
present time."  And the Veteran was found to have generally 
positive social functioning, not to mention that he is in a 
stable marriage.  

The report of the December 2005 examination assessed the 
Veteran's PTSD symptoms as "moderate" and assigned a GAF 
score of 60, indicative of moderate symptoms (e.g., flat 
affect and circumstantial speech, occasional panic attacks) 
or moderate difficulty in social, occupational, or school 
functioning, (e.g., few friends, conflicts with peers or co-
workers).  The September 2008 VA examination similarly found 
a GAF score of 57, also indicative of moderate symptoms.  On 
the other hand, his recent VA treatment records contain 
findings of GAF scores as low as 45, indicative of serious 
symptoms (e.g., suicidal ideation, severe obsessional 
rituals, frequent shoplifting) or any serious impairment in 
social, occupational, or school functioning (e.g., no 
friends, unable to keep a job).  But, the two VA PTSD 
examination reports are consistent in their assessments.  In 
addition, the VA examinations are also more thorough and 
detailed than the VA treatment records that assigned low GAF 
scores for PTSD treatment.  On balance then, the GAF scores 
of 57 and 60, assigned by the VA examiners are highly 
probative, competent medical evidence of a mental health 
state consistent that more closely approximates the currently 
assigned 30 percent disability rating.  DSM-IV at 46-47.  
See 38 C.F.R. § 4.130.  

Overall, the Veteran does not exhibit the type, frequency and 
severity of symptoms required for a higher rating.  See 
Mauerhan v. Principi, 16 Vet. App. 436 (2002).  Consequently, 
his psychiatric symptoms and level of occupational and social 
impairment are more than adequately contemplated by the 30 
percent rating already assigned.  38 C.F.R. § 4.1.  Absent 
evidence of symptoms indicating a higher severity of 
psychiatric dysfunction, the Board finds the evidence is 
against a disability rating greater than 30 percent for his 
PTSD.  38 C.F.R. § 4.3.  

Since the Veteran's PTSD has never been more than 30 percent 
disabling at any time since September 2004, one year prior to 
his current claim, the Board cannot "stage" his rating.  
See Hart v. Mansfield, 21 Vet. App. 505.  As the 
preponderance of the evidence is against the Veteran's claim 
for an initial disability rating higher than 30 percent for 
his PTSD, the "benefit-of-the-doubt" rule is inapplicable, 
and the Board must deny the claim.  See 38 U.S.C.A. § 
5107(b); 38 C.F.R. § 4.3; Gilbert v. Derwinski, 1 Vet. App. 
49 (1991).

Extra-Schedular Consideration

Finally, there is no evidence of exceptional or unusual 
circumstances to warrant referring this case for extra-
schedular consideration.  38 C.F.R. § 3.321(b)(1).  The Board 
finds no evidence that the Veteran's disability markedly 
interferes with his ability to work, meaning above and beyond 
that contemplated by his schedular rating (30 percent for his 
PTSD).  See, too, 38 C.F.R. § 4.1 indicating that, generally, 
the degrees of disability specified in the Rating Schedule 
are considered adequate to compensate for considerable loss 
of working time from exacerbations or illnesses proportionate 
to the severity of the several grades of disability.  
See, too, Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993) 
(noting that the disability rating, itself, is recognition 
that industrial capabilities are impaired).



Furthermore, there is no evidence of any other exceptional or 
unusual circumstances, such as frequent hospitalizations, to 
suggest he is not adequately compensated for his disability 
by the regular rating schedule.  His evaluation and treatment 
primarily, if not entirely, has been on an outpatient basis 
- not as an inpatient.  The Board therefore need not refer 
this case for extra-schedular consideration.  Thun v. Peake, 
22 Vet. App. 111 (2008).  See also Bagwell v. Brown, 9 Vet. 
App. 237, 238-9 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 
(1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995); and 
VAOPGCPREC 6-96 (August 16, 1996).


ORDER

The claim for a disability rating higher than 30 percent for 
PTSD is denied.



____________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


